People v Cirino (2018 NY Slip Op 01799)





People v Cirino


2018 NY Slip Op 01799


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


344 KA 17-00462

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJUAN CIRINO, DEFENDANT-APPELLANT. 


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered February 5, 2015. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree and assault in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a plea of guilty, of murder in the second degree (Penal Law
§ 125.25 [1]) and assault in the first degree (§ 120.10 [1]). As defendant correctly concedes, he failed to preserve for our review his contention that County Court erred in accepting his guilty plea inasmuch as he did not move to withdraw the plea or to vacate the judgment of conviction (see People v Karlsen, 147 AD3d 1466, 1468 [4th Dept 2017], lv denied 29 NY3d 1082 [2017]), and this case does not fall within the rare exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 666 [1988]). We reject defendant's challenge to the severity of the sentence.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court